Citation Nr: 0113497	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  95-09 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, wherein the veteran's request for an increased 
evaluation for a right ankle disability was denied.

In a letter dated in March 2000 the veteran expressed his 
disagreement with the February 2000 rating decision, which 
denied his request for an increase of service-connected 
residuals of fractures of the right tibia and fibula and made 
a claim to reopen the claim of entitlement to service 
connection for a neck disability.  Since these issues have 
not been developed for appellate review, they are referred to 
the RO for appropriate action.

In the March 2000 letter the veteran also requested a travel 
board hearing.  This request was subsequently withdrawn in a 
statement dated in August 2000.


REMAND

The veteran contends that his right ankle disability is more 
disabling than reflected in the 10 percent evaluation.

In a January 1997 Board Remand the Board instructed to RO to 
obtain a November 1995 VA Emergency Room report.  A review of 
the file reveals that this report has not been associated 
with the file nor has it been requested.

Moreover, in Stegall v. West, 11 Vet. App. 268 (1998), the 
Court of Appeals for Veterans Claims (Court) held that a 
Remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a Remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in a January 1997 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  

The Board also notes that during the pendency of this appeal 
there was a change in the law that repealed the requirement 
that a claim be well-grounded and clarified VA's duty to 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Such a 
duty includes making reasonable efforts to obtain records 
that the veteran has identified as relevant to the claim.  
The January 1997 Board Remand instructed to RO to obtain 
information regarding where the veteran received treatment 
since December 1994.  The RO made the inquiry in February 
1997 and the veteran's response only included the name of a 
private physician.  However, in a December 1997 statement the 
veteran stated that he had been going to the Buffalo VA 
Medical Center (VAMC) for his ankle disability from 1962 to 
the present, which indicates he may have received recent 
treatment.  A review of the file reveals that these records 
were not requested.  Since VAMC records are within the 
Secretary's control, and could reasonably be expected to be 
part of the record, they are deemed to be constructively part 
of the record on appeal and must be obtained.  Dunn v. West, 
11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the Buffalo 
VAMC and request all treatment records 
relevant to the veteran's right ankle 
disability since January 1997.  The RO 
should specifically request the VA 
Emergency Room report from November 1995.  
All records should be associated with the 
claims file.

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If the decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow a 
reasonable amount of time for a response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


